Case:19-04258-swd Doc #:52 Filed: 10/16/19

United States Bankruptcy Court

WESTERN DISTRICT OF MICHIGAN

 

CHAMBERS OF
SCOTT W. DALES
CHIEF JUDGE

ONE DIVISION AVENUE NORTH
GRAND RAPIDS, MICHIGAN 49503

Via CM/ECF Only

October 16, 2019

Robert F. Wardrop, II, Esq.
Wardrop & Wardrop, P.C.

300 Ottawa Avenue, NW, Suite 150
Grand Rapids, Michigan 49503

Re:

Inre: Najeeb Ahmed Khan
Case No. 19-04258

In re: Khan Aviation, Inc.
Case No. 19-04261

Inre: KRW Investments, Inc.
Case No. 19-04264

In re: NJ Realty, LLC
Case No. 19-04266

Dear Mr. Wardrop:

Page 1 of 1

TELEPHONE
616 -456 -2949

The court has reviewed your motions for use of cash collateral in each of the above
referenced cases and notes that you have not complied with LBR 4001-2(b), which requires a
coversheet on the court’s local form to accompany such motions.

Interested parties would likely benefit from a summary of the relief that your clients are
requesting, in advance of Friday’s hearing. I remind you that the failure to comply may result in
denial of the motions, without prejudice.

To honor the prohibition again ex parte communication, I will ask the Clerk to enter a copy
of this letter on the docket in each of the above-mentioned cases.

Very truly yours,

Scott W. Dales
